Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to Applicant’s amendment filed February 9, 2022 in reply to the First Office Action on the Merits mailed November 9, 2021. Claims 1, 4-9, 11, 12, 15, 18, and 19 have been amended; claims 2, 3, 13, 14, and 20 have been canceled; and claims 21-23 have been newly added. Claims 8-12 and 16-19 have been withdrawn. Newly amended claim 5, and newly added claims 21 and 22, are hereby also withdrawn as being directed to non-elected subject matter. Claims 1, 4, 6, 7, 15, and 23 are currently under examination. 
Withdrawal of Prior Objection - Abstract
The abstract of the disclosure has been satisfactorily amended. Therefore, the objection to the abstract presented in the First Office Action on the Merits mailed November 9, 2021 is hereby withdrawn. 
Withdrawal of Prior Objection - Specification
The “Cross-Reference to Related Applications” section with claim to and incorporation of a foreign patent document has now been deleted. Therefore, the objection to the specification presented in the First Office Action on the Merits mailed November 9, 2021 is hereby withdrawn.
Withdrawal of Prior Claim Rejections - 35 USC § 112(d)
Claim 14 has been canceled. Therefore, the 35 USC 112(d) rejection presented in the First Office Action on the Merits mailed November 9, 2021 is hereby withdrawn. 
Withdrawal of Prior Claim Rejections - 35 USC § 102(a)(1)
Trissel does not explicitly disclose that the temozolomide concentration is “higher than 10 mg/ml” as now stipulated in newly amended claim 1. Therefore, the 35 USC 102(a)(1) rejection presented in the First Office Action on the Merits mailed November 9, 2021 is hereby withdrawn.
Claim Objections
Claims 1 and 23 are objected to because of the following:
1. Claim 1, as amended, contains the expression “in a form of an aqueous suspension” which appears to be a typographical error for the intended expression “in the form of an aqueous suspension”. 
2. In claim 1, there should be an “and” between element “c” and element ‘d”.
3. In claim 1, there should be a semicolon rather than a comma between “5” and “wherein”. 
4. In claim 1, there is an extraneous colon between “wherein” and “a concentration of”. 
5. In claim 1, the expression “a concentration of temozolomide” appears to be a typographical error for the intended expression “the concentration of temozolomide”. 
6. Claim 23 is in improper Markush format. Applicant is once again reminded that a proper Markush claim has the general format “selected from the group consisting of A, B, C, and D”, not “selected from a group consisting of A, B, C, and D”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 is in improper Markush format and one of ordinary skill in the art cannot definitively ascertain the metes and bounds of the claimed subject matter. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 6, 7, 15, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Trissel et al. (Inter J Pharm Compounding. 2006; 10(5): 396-399), in view of Anonymous (Inter J Pharm Compounding. 2007; 11(4): 336) and Dash (Pharmatutor [online]; 2011).
Applicant Claims
Applicant’s elected subject matter is directed to a liquid suspension comprising temozolomide, silicon dioxide, xanthan gum, and water; wherein the temozolomide has a concentration of e.g. 20-50 mg/ml and a particle size of less than 500 µm. 
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Trissel et al. disclose a stable liquid suspension comprising temozolomide, ORA-PLUS suspension vehicle, ORA-SWEET or ORA-SWEET SF, and water; wherein the suspension is made by first emptying the contents of e.g. 10 TEMODAR capsules and then mixing this material with additional excipients, including e.g. ORA-PLUS and water. 
Anonymous discloses that the contents of TEMODAR capsules contain silicon dioxide; and further discloses that ORA-PLUS suspension vehicle contains xanthan gum and water. 
Dash discloses that a pharmaceutical suspension is defined essentially as a coarse dispersion in which insoluble solid particles 10-1000 µm in size are suspended in a liquid medium, and further discloses that the particle size can be optimized within the submicron size range to improve the stability of the suspension. 
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Tissel et al. do not explicitly disclose that the stable liquid suspension contains silicon dioxide and xanthan gum; and that the temozolomide is present at a concentration of 20-50 mg/ml and has a particle size of less than 500 µm. These deficiencies are cured by the teachings of Trissel et al., Anonymous, and Dash. 
Finding of Prima Facie Obviousness Rationale and Motivation 
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Tissel et al., Anonymous, and Dash, outlined supra, to devise Applicant’s presently claimed composition. 
Trissel et al. disclose a stable liquid suspension comprising temozolomide, ORA-PLUS suspension vehicle, ORA-SWEET or ORA-SWEET SF, and water; wherein the suspension is made by first emptying the contents of e.g. ten TEMODAR capsules and then mixing this material with additional excipients, including e.g. ORA-PLUS and water. Since Anonymous discloses that the contents of TEMODAR capsules contain silicon dioxide; and further discloses that ORA-PLUS suspension vehicle contains xanthan gum and water; and since Dash discloses that a pharmaceutical suspension is defined essentially as a coarse dispersion in which insoluble solid particles 10-1000 µm in size are suspended in a liquid medium, and further discloses that the particle size can be optimized within the submicron size range to improve the stability of the suspension; one of ordinary skill in the art would thus understand that Trissel et al. in fact disclose a stable liquid suspension comprising temozolomide, silicon dioxide, xanthan gum, and water; wherein the temozolomide particles have a size of 10-1000 µm, and wherein the suspension is made by first emptying the contents of e.g. ten TEMODAR capsules and then mixing this material with additional excipients. Further, since Trissel et al. disclose that TEMODAR capsules come in various sizes, including a 250 mg size, and that temozolamide is supplied in several dosage strengths for added flexibility and ease of administration to e.g. children and those with difficulty swallowing, one of ordinary skill in the art would thus be motivated to manufacture a temozolomide liquid suspension from e.g. ten 250 mg capsules of TEMODAR; such that the temozolomide concentration is 2,500 mg/100 ml, or 25 mg/ml; with the reasonable expectation that the resulting 
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed February 9, 2022 have been fully considered but they are not persuasive.
i) Applicant contends that “Trissel teaches an aqueous suspension comprising temozolomide at a concentration of 10 mg/ml which requires refrigeration”, that “although the maximal recommended dosing volume is 5 ml for children aged below 4 years and 10 ml for children aged between 4 and 12 years, the required dose can be up to about 150 mg” and thus “the oral suspension taught by Trissel would therefore require up to 10-15 ml suspension to be administered”, that “Trissel does not teach or suggest that increasing the concentration of temozolomide in suspension is possible” and “specifically notes that inclusion of povidone K-30 was crucial for the prevention of recrystallization”, that “the solubility of temozolomide originating from TEMODAR capsules is limited because of the capsule’s excipients, which also cause lack of homogeneity and dose and/or distribution problems”, that “Dash refers to physical stability rather than chemical stability”, that “Trissel clearly noted no caking of the solids” and “the suspensions were easily re-suspended” whereas “the claimed invention provides surprisingly superior chemical stability”. 
The Examiner, however, would like to point out the following:
1. Applicant’s position is incoherent. Applicant appears to argue on the one hand that Trissel is adequately stable (as Trissel themselves confirm) with e.g. no caking and prevention of recrystallization (i.e. with povidone K-30), but on the other hand Applicant tries to make a case that Trissel is somehow unstable and lacks homogeneity and has distribution problems. However, not understanding Applicant’s actual position, no response can be provided other than Applicant has not proven that one of ordinary skill in the art would expect that placing the contents of 10 250 mg capsules into a volume of 100 ml would be any problem in view of the cited prior art. 
2. Its unclear how Applicant does from a volume of 5 ml for children under 4 years old, or a volume of 10 ml for a child 4-12 years old, to requiring a volume of 15 ml. If the required dose of temozolomide can be 150 mg, a volume of 5 ml would be a temozolomide dose of 150 mg/5 ml, or 30 mg/ml, which falls squarely within the claimed range of 20-50 mg/ml. 
3. As noted in the prior art rejection, TEMODAR capsules contain the silicon dioxide that Applicant requires and is employing as the “agent controlling the solid state of temozolomide”. Hence, Applicant’s argument that the solubility of temozolomide originating from TEMODAR capsules is limited because of the excipients is peculiar, and Applicant has not clearly articulated what they are talking about and have not provided proof to support such an assertion. 
4. Dash need not disclose “chemical stability”, and the reason why one of ordinary skill in the art may be motivated to optimize particle size within the 10-1000 micron range need not be the same reason Applicant had for doing so. 
5. Applicant has not provided any evidence whatsoever of superior chemical stability, or even specified what chemical stability they are referring to. 
For the foregoing reasons, the 35 USC 103 rejection is hereby maintained.
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 




/DAVID BROWE/Primary Examiner, Art Unit 1617